Bermudez, O. J.,
dissenting.
The bill of exception which is declared to rest on good grounds, and which is made the foundation on which the case is remanded, does appear to be such as should not be sustained.
The complaint is that the District Judge permitted, over the objections of the accused, evidence to be received on the part of the State, in advance of any attack on the reputation of the deceased, to show that he was of quiet, peaceful disposition.
The evidence was objected to on the ground that it was irrelevant and inadmissible.
Conceding that it had that character, how can the accused complain? Surely, evidence which is irrelevant does not appertain to the case, and, if so, how can it be urged that it influenced the jury-in their deliberation in a way prejudicial to the prisoner?
Besides, there was made a motion for a new trial, in which no complaint was made to the ruling of the judge' admitting that evidence.
A motion for a new trial has for its object to show, not only that the verdict convicting an accused is contrary to the evidence and to law, but also to set forth the erroneous rulings of the judge previous to the verdict, in order to afford him an opportunity to review those rulings, and if he find that they were made in error, to afford speedy relief to the accused.
“When no motion for a new trial is made to correct such errors, most of the decisions hold that they are deemed to have been waived, and that the appellate court will refuse to review them.”
*547“ If the'party complaining fails to pursue this mode lie loses the benefit of any errors on the trial, and is concluded as to all matters occurring at the trial.”
The exceptions taken at the time of the ruling should be renewed in a motion for a new trial, to exhaust the powers of the trial court. V. Thompson on Trials, Vol. 2, p; 2051, No. 2712 andnote, and p. 2126, No. 2802, 2803, and cases cited. '
Mr. Justice Watkins concurs herein.